Per Curiam.
The writ must be denied on the ground that mandamus is not the proper remedy. Mardian v. Wayne Circuit Judge, 118 Mich. 353 (76 N. W. 497), and cases cited; St. Clair Tunnel Co. v. St. Clair Circuit Judge, 114 Mich. 417 (72 N. W. 249); City of Detroit v. Wayne Circuit Judge, ante, 634 (85 N. W. 1). See, also, the following unreported cases: Lee v. Wayne Circuit Judge, Schellenberg v. Wayne Circuit Judge, Township Board of St. Clair v. St. Clair Circuit Judge, and Eisenhardt v. Kent Circuit Judge.